Citation Nr: 0946612	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-39 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as emphysema and advanced 
lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1962 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In June 2009 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


FINDING OF FACT

There is no competent evidence linking the Veteran's current 
lung condition to service including any exposure to deadly 
chemicals.


CONCLUSION OF LAW

COPD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for COPD which he 
attributes to exposure to battery fumes and poor ventilation 
as an electrical technician.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Some chronic diseases, such as 
bronchiectasis, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran 
complained of coughing, rhinorrhea, post nasal drip, and sore 
throat.  He was diagnosed with an upper respiratory infection 
and acute pharyngitis.  A separation examination dated in 
September 1966 marked his nose, sinuses, lungs, and chest as 
normal.  The Veteran also reported in the Report of Medical 
History that he did not have nor had he ever had shortness of 
breath or a chronic cough.  

VA medical records dating form December 1999 to September 
2004 include a February 2000 chest x-ray that showed that the 
lungs were hyperinflated and a prominence of the interstitial 
lung pattern throughout.  Diagnosis was hyperinflation of the 
lungs and probable COPD.  The Veteran underwent a pulmonary 
function test in May 2000 that revealed the absence of any 
significant degree of obstructive pulmonary impairment and 
restrictive ventilatory defect.  He was diagnosed with upper 
respiratory infection and mild COPD.  During a follow up 
visit dated in May 2002 the Veteran reported a history of 
smoking one to two packs a day for seven years but stopped at 
age 20.  He also reported that he worked a lot in smoky 
environments (second hand smoke exposure) up to a couple of 
hours a day.  He stated that he did not feel short of breath 
and mainly he noticed the need to clear his throat and cough.  
Diagnosis was COPD.  In January 2004 the Veteran reported 
exposure to second hand smoke in pool halls and occupational 
exposure in the military in an aircraft shop exposed to 
batteries and sulfuric acid.  Diagnoses were allergies, 
sinusitis, COPD, and interstitial lung disease.  No opinions 
as to etiology were provided.  

During his June 2009 videoconference hearing the Veteran 
testified that he was first diagnosed with COPD in 1992.  He 
further testified that since leaving service in 1966 up to 
the 1992 diagnosis he did not have noticeable problems with 
wheezing, chronic respiratory infections or asthma.  

The Board recognizes that the Veteran believes his current 
COPD condition is related to service.  Recently, the Federal 
Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

The Board does not doubt the sincerity of the Veteran's 
belief that his COPD is related to service.  However, the 
Veteran has not claimed that he has medical training that 
would permit him to provide a competent opinion concerning 
the etiology of the condition.  His opinion, therefore, 
cannot constitute competent evidence concerning etiology.  

While the Veteran's STRs reveal complaints of coughing, and 
diagnoses of upper respiratory infection and acute 
pharyngitis, the Veteran's separation examination marked his 
nose, sinuses, lungs, and chest as normal, and the Veteran 
did not report that he then had or ever had a chronic cough.  
The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for any lung condition 
until 2000, although the Veteran has reported that he had a 
diagnosis of COPD in 1992, 26 years after separation from 
service.  In this regard, the United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, the evidence does not show 
complaints of a lung condition until at least 26 years after 
separation and treatment until 2000, and there is no 
competent evidence of record linking the claimed condition to 
service.  

However, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology 
in this case as the currently diagnosed COPD was not noted in 
service.  Furthermore, although the Veteran reports that he 
had symptoms of coughing, rhinorrhea, post nasal drip, and 
sore throat during service, the currently diagnosed COPD is 
different from the conditions noted in service (i.e., upper 
respiratory infection and acute pharyngitis).  Consequently, 
the Board finds that the Veteran failed to establish 
continuity of symptomatology in this case.  

In sum, the weight of the probative evidence is against the 
Veteran's claim for service connection for COPD.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, service connection 
for COPD must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Veteran was also not afforded a VA examination in 
connection with his service connection claim for COPD.  The 
evidence of record is such that the duty to obtain medical 
examinations was not triggered in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran was 
treated for an upper respiratory infection and acute 
pharyngitis in service, the Veteran's STRs were clear that 
there was no in-service evidence of COPD.  Moreover, the 
first pertinent evidence of record showing a diagnosis of and 
treatment for this condition is nearly 34 years after 
discharge from service and there is no competent evidence of 
record that indicated that the Veteran's COPD is or may be 
related to service.  Accordingly, the Board also finds that 
the competent medical evidence of record is not insufficient 
to make a decision on the claim.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in September 2004 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
of how VA establishes disability ratings and effective dates 
in a letter dated in December 2008.  Dingess/Hartman, 19 Vet. 
App. 473.  Although the December 2008 letter was issued after 
the rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  The Board thus finds that the Veteran was provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to his claim for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA treatment records.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for chronic obstructive pulmonary disease 
(COPD), claimed as emphysema and advanced lung disease, is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


